EXAMINER’S COMMENTS
Claim 11 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 28-30, as presently amended by the Examiner’s Amendment below, are directed to the process of making or using an allowable product and were previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction by original presentation as set forth in the Office action mailed on 07/08/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER’S AMENDMENT3
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a phone call with attorney Drew Coelho on 06/02/2021.
The application has been amended as follows: 
In claim 16, line 1, the term “15” has been changed to - - 11 - -.
In claim 24, line 3, the term - - each - - has been inserted before the term “delimiting”.
In claim 28, line 1, the term “an apparatus” has been changed to - - the apparatus - -.
In claim 28, lines 1-2, the term “for additively manufacturing three-dimensional objects” has been changed to - - according to claim 11 - - .
In claim 28, line 3, the term “a first chamber segment” has been changed to - - the first chamber segment - -.
In claim 28, line 3, the term “a second chamber segment” has been changed to - - the second chamber segment - -.
In claim 28, lines 3-4, the term “of a process chamber” has been deleted.
In claim 28, line 4, the term “an attached state” has been changed to - - the attached state - -.
In claim 28, line 4, the term “a detached state” has been changed to - - the detached state - -.
In claim 28, line 8, the term “a demounting unit” has been changed to - - the demounting unit - -.
In claim 28, line 10, the term “a base plate” has been changed to - - the base plate - -.
In claim 28, line 12, the term “a first sub-segment” has been changed to - - the first sub-segment - -.
In claim 28, line 12, the term “a second sub-segment” has been changed to - - the second sub-segment --.
In claim 28, line 13, the punctuation mark - - , - - has been inserted after the term “chamber”.
In claim 28, line 13, the term “and” has been deleted.
Claim 15 has been cancelled. 
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 11 and 28, the prior art of record does not teach, suggest, or render obvious an apparatus for additively manufacturing three-dimensional objects comprising:
a process chamber comprising first and second chamber segments each delimiting the process chamber;
a demounting unit, configured to support at least one of the first chamber segment or the second chamber segment in the detached state, (and interpreted under 112(f) as comprising at least one rail mounted on at least one chamber segment);
a base plate, the base plate configured to support the first chamber segment and the second chamber segment at least in the attached state;

in combination with the other limitations of claims 11 and 28, respectively. 
Hofmann (US Patent 6,554,600, previously made of record), Hoechsmann (US PG Pub 2013/0000553, previously made of record), and Juan (US PG Pub 2016/0339640, previously made of record), are considered the closest prior art of record.
None of the references cited above teaches or suggests the above combination of features required by claims 11 and 28.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIM R SMITH whose telephone number is (303)297-4318.  The examiner can normally be reached on Mon-Fri. 9-6 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 571-272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) 


/JRS/
Examiner
Art Unit 1745



/GEORGE R KOCH/Primary Examiner, Art Unit 1745